MEMORANDUM **
Maria Georgina Alvarado Maya, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing an appeal from an immigration judge’s decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Alvarado Maya failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We are not persuaded by Alvarado Maya’s due process challenge to the statutory interpretation of the phrase “exceptional and extremely unusual hardship.” See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.